As filed with the Securities and Exchange Commission on April 23, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05820 Brookfield Total Return Fund Inc. (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 212-549-8400 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:February 28, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) February 28, 2014 Interest Rate Maturity Principal Amount (000s) Value U.S. GOVERNMENT & AGENCY OBLIGATIONS – 5.7% U.S. Government Agency Collateralized Mortgage Obligations – 0.1% Federal National Mortgage Association Series 1997-79, Class PL 1 6.85% 12/18/27 $ Series 1998-W6, Class B3 2,3 10/25/28 0 Total U.S. Government Agency Collateralized Mortgage Obligations U.S. Government Agency Pass-Through Certificates – 5.6% Federal Home Loan Mortgage Corporation Federal Home Loan Mortgage Corporation TBA TBA Pool Q03049 1 08/01/41 Pool C69047 1 06/01/32 Pool H01847 1 09/01/37 Pool C53494 1 06/01/31 45 Pool C56878 1 08/01/31 Pool C58516 1 09/01/31 41 Pool C59641 1 10/01/31 Pool C55166 1 07/01/31 Pool C55167 1 07/01/31 67 Pool C55169 1 07/01/31 63 Pool G01466 1 12/01/22 Pool 555559 1 03/01/21 Pool 555538 1 03/01/21 Federal National Mortgage Association Pool 753914 1 12/01/33 Pool 761836 1 06/01/33 Pool 948362 1 08/01/37 Pool 555933 1 06/01/32 Pool 645912 1 06/01/32 Pool 645913 1 06/01/32 Pool 650131 1 07/01/32 Pool 255053 1 12/01/33 Pool 545990 1 04/01/31 Pool 735576 1 11/01/34 Pool 789284 1 05/01/17 28 Pool 827853 1 10/01/29 35 Pool 896391 1 06/01/36 Pool 735800 1 01/01/35 Pool 636449 1 04/01/32 Pool 545436 1 10/01/31 Pool 852865 1 07/01/20 Pool 458132 1 03/15/31 Total U.S. Government Agency Pass-Through Certificates Total U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $20,168,948) ASSET-BACKED SECURITIES – 5.8% Housing Related Asset-Backed Securities – 5.8% ACE Securities Corporation Manufactured Housing Trust Series 2003-MH1, Class A4 2,3 08/15/30 Bayview Opportunity Master Fund IIa Trust Series 2012-4NR2, Class A 1,2,3,8,12 01/28/34 Conseco Finance Securitizations Corp. Series 2001-4, Class A4 08/01/32 Conseco Financial Corp. Series 1998-3, Class A6 5 03/01/30 Series 1997-7, Class A7 5 07/15/28 Series 1997-2, Class A6 5 06/15/28 Series 1997-6, Class A9 5 01/15/29 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class A5 04/15/40 Series 2001-B, Class A6 5 04/15/40 Mid-State Capital Corp. Series 2004-1, Class M1 1 08/15/37 Series 2004-1, Class M2 6 (Acquired 07/01/04, Cost $2,303,749, 0.7%) 08/15/37 Newcastle CDO IX Ltd Series 2007-10-1, Class A 2,3 05/25/52 Origen Manufactured Housing Contract Trust Series 2005-B, Class A4 01/15/37 Vanderbilt Mortgage Finance Series 2001-B, Class A5 5 09/07/31 Total Housing Related Asset-Backed Securities Total ASSET-BACKED SECURITIES (Cost $21,298,257) RESIDENTIAL MORTGAGE RELATED HOLDINGS – 41.8% Non-Agency Mortgage-Backed Securities – 41.8% ACE Securities Corporation Home Equity Loan Trust Series 2006-HE2, Class A2D 5,7,8 05/25/36 Alternative Loan Trust Series 2005-51, Class 4A1 5,7 11/20/35 Series 2007-OA3, Class 1A1 5,7 04/25/47 Series 2006-OA10, Class 3A1 5,7 08/25/46 Series 2007-2CB, Class 1A15 03/25/37 Series 2006-41CB, Class 2A17 01/25/37 Series 2006-29T1, Class 3A3 4,5 10/25/36 Asset-Backed Securities Corporation Home Equity Loan Trust Series 2007-HE1, Class A4 5,7,8 12/25/36 Banc of America Funding Corp. Series 2003-3, Class B4 5,6 (Acquired 01/28/04, Cost $209,509, 0.0%) 10/25/33 Series 2003-3, Class B5 5,6 (Acquired 01/28/04, Cost $170,901, 0.0%) 10/25/33 Series 2003-3, Class B6 5,6 (Acquired 01/28/04, Cost $33,274, 0.0%) 10/25/33 71 0 BCAP LLC Trust Series 2009-RR13, Class 18A2 2,3,5 07/26/37 Citicorp Mortgage Securities Trust Series 2006-3, Class 1A4 06/25/36 Citigroup Mortgage Loan Trust Series 2009-11, Class 8A2 2,3,5 04/25/45 Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J13, Class B3 5,6 (Acquired 09/13/07, Cost $266,175, 0.0%) 01/25/34 Series 2003-J13, Class B4 5,6 (Acquired 09/13/07, Cost $4,770, 0.0%) 01/25/34 53 Series 2007-5, Class A29 05/25/37 Series 2003-57, Class B3 6 (Acquired 02/20/04, Cost $0, 0.0%) 01/25/34 2 Series 2006-21, Class A11 02/25/37 Series 2007-18, Class 1A1 11/25/37 Series 2004-21, Class A10 11/25/34 DSLA Mortgage Loan Trust Series 2007-AR1, Class 2A1A 5,7 04/19/47 First Republic Mortgage Bank Mortgage Pass-Through Certificates Series 2000-FRB1, Class B3 5,6 (Acquired 08/30/01, Cost $89,210, 0.0%) 06/25/30 93 GMAC Mortgage Corporation Loan Trust Series 2004-J5, Class M1 5 01/25/35 GSAMP Trust Series 2007-HE1, Class A2B 5,7,8 03/25/47 Series 2007-NC1, Class A2B 5,7,8 12/25/46 Series 2007-NC1, Class A2C 5,7,8 12/25/46 Series 2006-HE5, Class A2C 5,7,8 08/25/36 GSR Mortgage Loan Trust Series 2005-6F, Class 1A6 07/25/35 Indymac Index Mortgage Loan Trust Series 2006-FLX1, Class A1 5,7 11/25/36 IXIS Real Estate Capital Trust Series 2006-HE3, Class A2 5,7,8 01/25/37 Series 2006-HE2, Class A3 5,7,8 08/25/36 Series 2006-HE3, Class A4 5,7,8 01/25/37 JP Morgan Mortgage Acquisition Corp. Series 2006-WMC1, Class A4 5,7,8 03/25/36 JP Morgan Mortgage Trust Series 2003-A1, Class B4 5,6 (Acquired 10/29/04, Cost $221,777, 0.0%) 10/25/33 Series 2003-A2, Class B4 5,6 (Acquired 10/29/04, Cost $161,375, 0.0%) 11/25/33 Master Asset Backed Securities Trust Series 2006-NC2, Class A3 5,7,8 08/25/36 Series 2006-NC2, Class A4 5,7,8 08/25/36 Series 2006-HE5, Class A3 5,7,8 11/25/36 Series 2006-NC3, Class A4 5,7,8 10/25/36 Series 2006-NC3, Class A5 5,7,8 10/25/36 Series 2006-HE5, Class A4 5,7,8 11/25/36 Series 2006-NC2, Class A5 5,7,8 08/25/36 Series 2005-NC2, Class A4 5,7,8 11/25/35 Mid-State Capital Corp. Series 2004-1, Class B 4 08/15/37 Mid-State Trust X Series 10, Class B 6 (Acquired 01/05/04, Cost $1,723,799, 0.5%) 02/15/36 Nationstar Home Equity Loan Trust Series 2006-B, Class AV4 5,7,8 09/25/36 Nomura Resecuritization Trust Series 2013-1R, Class 3A12 2,3,5,7,8 10/26/36 RAAC Series Series 2005-SP1, Class M3 5,6 (Acquired 08/02/07, Cost $163,887, 0.0%) 09/25/34 RALI Trust Series 2006-QO7, Class 2A1 5 09/25/46 RESI Finance LP Series 2006-QO1, Class 2A1 5,7 02/25/46 Series 2006-QS14, Class A30 4,5 11/25/36 Residential Accredit Loans Trust Series 2004-B, Class B5 2,3 02/10/36 Residential Asset Securitization Trust Series 2007-QS6, Class A2 4,5 04/25/37 Resix Finance Limited Credit-Linked Notes Series 2004-C, Class B7 2,3,5,6 (Acquired 09/23/04, Cost $894,149, 0.1%) 09/10/36 Series 2004-B, Class B8 2,3,5,6 (Acquired 05/21/04, Cost $236,840, 0.0%) 02/10/36 Series 2004-S1, Class B1 6 (Acquired 02/26/04, Cost $179,389, 0.0%) 02/25/34 Series 2004-S1, Class B2 6 (Acquired 02/26/04, Cost $21,937, 0.0%) 02/25/34 92 Series 2003-S7, Class B2 6 (Acquired 05/19/03, Cost $0, 0.0%) 05/25/33 Series 2003-D, Class B7 2,3,6,7 (Acquired 11/19/03, Cost $491,990, 0.1%) 12/10/35 Series 2003-CB1, Class B8 2,3,6,7 (Acquired 12/22/04, Cost $1,113,193, 0.2%) 06/10/35 Series 2004-B, Class B9 2,3,6,7 (Acquired 05/21/04, Cost $362,803, 0.0%) 02/10/36 Series 2004-A, Class B10 2,3,6,7 (Acquired 03/09/04, Cost $384,053, 0.0%) 02/10/36 Saxon Asset Securities Trust Series 2006-2, Class A3C 5,7,8 09/25/36 Securitized Asset Backed Receivables LLC Series 2007-BR3, Class A2A 5,7,8 04/25/37 Series 2007-NC1, Class A2B 5,7,8 12/25/36 Series 2007-BR2, Class A2 5,7,8 02/25/37 Thornburg Mortgage Securities Trust Series 2005-1, Class A3 5 04/25/45 Series 2007-1, Class A2B 5 03/25/37 Washington Mutual Mortgage Pass-Through Certificates Series 2007-OA3, Class 2A 1,5 04/25/47 Series 2006-AR13, Class 1A 5 10/25/46 Series 2006-AR12, Class 1A2 5 10/25/36 Series 2007-HY5, Class 3A1 5 05/25/37 Series 2003-S1, Class B4 2,3,6 (Acquired 10/25/07, Cost $0, 0.0%) 04/25/33 Series 2007-5, Class A11 4,5 06/25/37 Series 2005-6, Class 2A3 4 08/25/35 Wells Fargo Mortgage Backed Securities Trust Series 2004-6, Class B4 6 (Acquired 04/13/05, Cost $606,945, 0.0%) 06/25/34 Series 2007-13, Class A7 09/25/37 Series 2007-8, Class 1A22 07/25/37 Series 2007-8, Class 2A2 07/25/37 Series 2005-18, Class 2A10 4,5 01/25/36 Total Non-Agency Mortgage-Backed Securities Total RESIDENTIAL MORTGAGE RELATED HOLDINGS (Cost $147,413,234) COMMERCIAL MORTGAGE RELATED HOLDINGS – 66.9% Commercial Mortgage-Backed Securities – 63.5% A10 Securitization LLC Series 2013-2, Class B 2,3 11/15/27 Series 2013-2, Class C 2,3 11/15/27 Series 2013-2, Class D 2,3 11/15/27 Banc of America Commercial Mortgage Trust Series 2006-6, Class AJ 10/10/45 Series 2006-2, Class J 2,3,5,6 (Acquired 06/12/06, Cost $32,371, 0.0%) 05/10/45 Series 2007-3, Class AJ 1 06/10/49 Series 2007-2, Class A4 1,5 04/10/49 Bear Stearns Commercial Mortgage Securities Trust Series 2006-PW11, Class H 2,3,6 (Acquired 03/08/06, Cost $1,675,941, 0.1%) 03/11/39 Series 2007-PW16, Class B 2,3,5,6 (Acquired 09/22/10-03/03/11, Cost $4,010,906, 1.4%) 06/11/40 Series 2007-PW16, Class C 2,3,5,6 (Acquired 09/22/10, Cost $2,669,733, 1.1%) 06/11/40 Series 2007-T28, Class F 2,3,5,6 (Acquired 10/11/07, Cost $235,321, 0.0%) 09/11/42 Citigroup Commercial Mortgage Trust Series 2008-C7, Class AJ 12/10/49 Commercial Mortgage Lease-Backed Certificate Series 2001-CMLB, Class A1 2,3,9 06/20/31 Commercial Mortgage Trust Series 2007-C9, Class AJFL 1,2,3,5 12/10/49 Series 2007-GG7, Class AJ 1 07/10/38 Series 2007-GG11, Class AJ 1 12/10/49 Series 2007-GG11, Class B 12/10/49 Series 2007-GG11, Class C 12/10/49 Credit Suisse Commercial Mortgage Trust Series 2007-C2, Class AMFL 1,5 01/15/49 Series 2007-C2, Class A3 1 01/15/49 Series 2006-C1, Class K 2,3,5,6 (Acquired 03/07/06, Cost $6,841,476, 0.1%) 02/15/39 Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C5, Class J 2,3,6 (Acquired 12/16/04, Cost $980,249, 0.2%) 11/15/37 Series 2005-C2, Class AMFX 1 04/15/37 Credit Suisse Mortgage Capital Certificates Series 2006-TF2A, Class SVJ 2,3,5 10/15/21 GMAC Commercial Mortgage Securities, Inc. Series 2004-C3, Class B 6 (Acquired 12/07/10, Cost $1,657,936, 0.5%) 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2003-LN1, Class G 2,3,5,6 (Acquired 09/24/03, Cost $965,828, 0.3%) 10/15/37 Series 2007-CB20, Class AM 02/12/51 Series 2009-IWST, Class D 1,2,3,5,6 (Acquired 06/28/07, Cost $7,803,494, 2.1%) 12/05/27 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 1 02/15/40 Series 2007-C1, Class C 5,6 (Acquired 02/10/11, Cost $2,911,310, 0.8%) 02/15/40 Series 2007-C1, Class D (Acquired 02/10/11, Cost $2,883,719, 0.9%) 02/15/40 Series 2007-C7, Class AJ 09/15/45 LNR CDO V Ltd. Series 2007-1A, Class F 2,3,5,6 (Acquired 02/27/07, Cost $3,750,000, 0.0%) 12/26/49 0 Morgan Stanley Capital I Trust Series 2004-HQ4, Class G 2,3,5,6 (Acquired 03/01/06, Cost $995,544, 0.3%) 04/14/40 Series 2006-IQ11, Class J 2,3,5,6 (Acquired 05/24/06, Cost $9,074, 0.0%) 10/15/42 Series 2006-T21, Class H 2,3,5,6 (Acquired 04/04/06, Cost $1,428,541, 0.2%) 10/12/52 Series 2007-HQ13, Class A3 1 12/15/44 Series 2007-T25, Class AJ 1 11/12/49 Series 2007-IQ14, Class A4 1,5 04/15/49 Series 2007-T27, Class AJ 1 06/11/42 Series 2007-IQ16, Class AJ 5 12/12/49 Morgan Stanley Dean Witter Capital I Trust Series 2003-TOP9, Class F 2,3,6 (Acquired 07/08/10, Cost $2,772,588, 0.8%) 11/13/36 Series 2003-TOP9, Class G 2,3,6 (Acquired 07/08/10, Cost $4,365,683, 1.3%) 11/13/36 Vornado DP LLC Trust Series 2010-VNO, Class D 2,3,6 (Acquired 08/08/10, Cost $920,179, 0.3%) 09/13/28 Wachovia Bank Commercial Mortgage Trust Series 2007-WHL8, Class C 2,3,5 06/15/20 Series 2006-WL7A, Class H 2,3,5 09/15/21 Series 2007-C31, Class L 2,3,6 (Acquired 05/11/07, Cost $0, 0.0%) 04/15/47 Series 2007-C30, Class AJ 12/15/43 Series 2005-C20, Class F 2,3,6 (Acquired 10/15/10, Cost $2,350,000, 0.7%) 07/15/42 Series 2005-C16, Class H 2,3,6 (Acquired 01/19/05, Cost $5,983,321, 1.6%) 10/15/41 Series 2007-C33, Class AJ 02/15/51 Total Commercial Mortgage-Backed Securities Mezzanine Loan – 3.4% BOCA Mezzanine 08/15/15 Extended Stay America 2013 Mezzanine B 12/01/19 Total Mezzanine Loan Total COMMERCIAL MORTGAGE RELATED HOLDINGS (Cost $240,649,123) INTEREST-ONLY SECURITIES – 4.9% Commercial Mortgage Trust Series 2001-J2A, Class EIO 2,3,5,10 07/16/34 Federal National Mortgage Association Series 2011-46, Class BI 10 04/25/37 GMAC Commercial Mortgage Securities, Inc. Series 2003-C1, Class X1 2,3,10 05/10/36 Government National Mortgage Association Series 2005-76, Class IO 5,10 09/16/45 Series 2012-100, Class IO 5,10 08/16/52 Series 2012-70, Class IO 5,10 08/16/52 Series 2012-95, Class IO 5,10 02/16/53 Series 2012-78, Class IO 5,10 06/16/52 Series 2013-40, Class IO 5,10 06/16/54 Series 2012-132, Class IO 5,10 06/16/54 Series 2012-89, Class IO 5,10 12/16/53 Series 2010-132, Class IO 5,10 11/16/52 Vendee Mortgage Trust Series 1997-2, Class IO 5,10 06/15/27 Wachovia Commercial Mortgage Pass-Through Certificates Series 2002-C2, Class IO1 2,3,5,10 11/15/34 Total INTEREST-ONLY SECURITIES (Cost – $17,821,437) CORPORATE BONDS – 14.1% Automotive – 0.7% American Axle & Manufacturing, Inc. 1 11/15/19 American Axle & Manufacturing, Inc. 1 10/15/22 Chrysler Group LLC/CG Co-Issuer, Inc. 1 06/15/21 Jaguar Land Rover Automotive PLC 1,2,3,11 05/15/21 Visteon Corp. 1 04/15/19 Total Automotive Basic Industry – 1.9% Alpha Natural Resources, Inc. 1 06/01/21 Arch Coal, Inc. 1 06/15/21 Associated Materials LLC/AMH New Finance, Inc. 1 11/01/17 Cascades, Inc. 1,11 01/15/20 FMG Resources August 2006 Property Ltd. 1,2,3,11 04/01/22 Hexion US Finance Corp. 1 11/15/20 Ineos Finance PLC 1,2,3,11 05/01/20 Masonite International Corp. 1,2,3,11 04/15/21 Steel Dynamics, Inc. 1 03/15/20 Tembec Industries, Inc. 1,11 12/15/18 Trinseo Materials Operating SCA/Trinseo Materials Finance, Inc. 1,2,3,11 02/01/19 United States Steel Corp. 1 02/01/18 Xerium Technologies, Inc. 1 06/15/18 Total Basic Industry Capital Goods – 0.9% AAR Corp. 1 01/15/22 Coleman Cable, Inc. 02/15/18 Crown Cork & Seal Company, Inc. 1 12/15/26 Mueller Water Products, Inc. 1 09/01/20 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 1 08/15/19 Terex Corp. 1 04/01/20 Total Capital Goods Consumer Cyclical – 0.6% ACCO Brands Corp. 1 04/30/20 Levi Strauss & Co. 1 05/15/20 Limited Brands, Inc. 1 07/15/37 Phillips-Van Heusen Corp. 05/15/20 Roundy's Supermarkets, Inc. 2,3 12/15/20 Total Consumer Cyclical Consumer Non-Cyclical – 0.5% Bumble Bee Holdings, Inc. 1,2,3 12/15/17 C&S Group Enterprises LLC 1,2,3 05/01/17 Cott Beverages, Inc. 1 09/01/18 Jarden Corp. 1 05/01/17 Total Consumer Non-Cyclical Energy – 2.6% Atlas Pipeline Partners LP 1 08/01/23 Basic Energy Services, Inc. 1 02/15/19 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 1 04/15/22 Calfrac Holdings LP 1,2,3 12/01/20 CGG SA 1,11 06/01/21 Crestwood Midstream Partners LP 12/15/20 Crosstex Energy LP/Crosstex Energy Finance Corp. 02/15/18 EV Energy Partners LP/EV Energy Finance Corp. 1 04/15/19 Ferrellgas Partners LP/Ferrellgas Partners Finance Corp. 1 06/15/20 Hilcorp Energy I LP/Hilcorp Finance Co. 1,2,3 02/15/20 Key Energy Services, Inc. 1 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 1 04/15/20 Linn Energy LLC/Linn Energy Finance Corp. 1 02/01/21 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 03/15/18 Precision Drilling Corp. 1,11 11/15/20 RKI Exploration & Production LLC 1,2,3 08/01/21 Trinidad Drilling Ltd. 1,2,3,11 01/15/19 W&T Offshore, Inc. 1 06/15/19 Total Energy Healthcare – 1.3% CHS/Community Health Systems, Inc. 1 07/15/20 Fresenius Medical Care U.S. Finance II, Inc. 1,2,3 01/31/22 HCA, Inc. 1 10/01/18 HCA, Inc. 1 05/01/23 inVentiv Health, Inc. 1,2,3 01/15/18 Jaguar Holding Company II/Jaguar Merger Sub, Inc. 1,2,3 12/01/19 Kindred Healthcare, Inc. 1 06/01/19 Polymer Group, Inc. 1 02/01/19 Service Corporation International 1 04/01/16 Total Healthcare Media – 0.9% Cablevision Systems Corp. 1 09/15/17 Cablevision Systems Corp. 1 09/15/22 CCO Holdings LLC/CCO Holdings Capital Corp. 1 01/31/22 CCO Holdings LLC/CCO Holdings Capital Corp. 1 01/15/24 Cenveo Corp. 1 02/01/18 Clear Channel Worldwide Holdings, Inc. 1 03/15/20 Mediacom Broadband LLC/Mediacom Broadband Corp. 1 04/01/23 Mediacom LLC/Mediacom Capital Corp. 1 08/15/19 Total Media Services – 3.1% Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 1 01/15/19 Boyd Gaming Corp. 1 07/01/20 Cedar Fair LP 1 08/01/18 Cedar Fair LP 03/15/21 Chester Downs & Marina LLC 1,2,3 02/01/20 H&E Equipment Services, Inc. 1 09/01/22 Iron Mountain, Inc. 1 08/15/21 Isle of Capri Casinos, Inc. 1 03/15/19 Jurassic Holdings III, Inc. 2,3 02/15/21 MGM Resorts International 1 01/15/17 MGM Resorts International 1 02/01/19 MGM Resorts International 1 03/15/22 MTR Gaming Group, Inc. 1 08/01/19 Oakwood Mortgage Investors, Inc. 09/15/31 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,2,3 04/15/17 PulteGroup, Inc. 1 05/15/33 Scientific Games Corp. 1 09/15/18 Standard Pacific Corp. 1 05/15/18 Standard Pacific Corp. 1 01/15/21 The Hertz Corp. 1 10/15/18 The Hertz Corp. 1 10/15/22 United Rentals North America, Inc. 1 12/15/19 United Rentals North America, Inc. 1 04/15/22 Total Services Technology & Electronics – 0.3% First Data Corp. 1,2,3 06/15/19 ION Geophysical Corp. 1,2,3 05/15/18 Total Technology & Electronics Telecommunications – 1.3% CenturyLink, Inc. 1 03/15/42 Cincinnati Bell, Inc. 1 10/15/20 Cincinnati Bell, Inc. 1 03/15/18 Fairpoint Communications, Inc. 1,2,3 08/15/19 Frontier Communications Corp. 1 03/15/19 Intelsat Jackson Holdings SA 1,2,3,11 08/01/23 Level 3 Financing, Inc. 1 07/15/20 Qwest Capital Funding, Inc. 1 07/15/28 T-Mobile USA, Inc. 1 04/01/23 Windstream Corp. 1 06/01/22 Total Telecommunications Total CORPORATE BONDS (Cost $50,208,053) Total Investments – 139.2% (Cost $497,559,052) Liabilities in Excess of Other Assets – (39.2)% TOTAL NET ASSETS – 100.0% BROOKFIELD TOTAL RETURN FUND INC. Notes to Schedule of Investments (Unaudited) February 28, 2014 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of February 28, 2014, the total value of all such securities was $101,435,482 or 27.3% of the net assets. 3 Private Placement. 4 Security is an inverse floating rate bond.The bond coupon is calculated by subtracting a variable rate or a multiple of a variable rate from a fixed interest rate. 5 Variable Rate Security - Interest rate shown is the rate in effect as of February 28, 2014. 6 Restricted Illiquid Securities - Securities that the Adviser has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors.Although recent instability in the markets has resulted in periods of increased overall market illiqudity, liquidity for each security is determined based on security specific factors.The values in the parenthesis represent the acquistion date, cost and the percentage of net assets, respectively. As of February 28, 2014, the total value of these securities was $50,599,021 or 13.6% of net assets. 7 Security is a "step up" bond where the coupon increases or steps up at a predetermined date. At the date, the coupon increases to LIBOR plus a predetermined margin. 8 Investment in subprime security. As of February 28, 2014, the total values of all such investments was $68,276,013 or 18.4% of net assets. 9 Security is valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of February 28, 2014, the total values of all such securities was $489,398 or 0.1% of net assets. 10 Interest rate is based on the notional amount of the underlying mortgage pools. 11 Foreign Security or a U.S. security of a foreign company. 12 Security is a "step up" bond where the coupon increases or steps up at a predetermined date. Rates shown are current coupon and next coupon rate when security steps up. TBA To Be Announced BROOKFIELD TOTAL RETURN FUND INC. Notes to Financial Statements February 28, 2014 (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at amortized cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the trade price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Fund’s Board of Directors (the “Board”). There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a portion of the assets of the Fund. The Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Board has adopted procedures for the valuation of the Fund’s securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Adviser. The Board has reviewed and approved the valuation procedures utilized by the Adviser and regularly reviews the application of the procedures to the securities in the Fund’s portfolio. Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. The Fund has established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider, who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of February 28, 2014: Valuation Inputs Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $
